IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


CHRISTOPHER LAWTON,              : No. 400 EAL 2014
                                 :
                Petitioner       :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Superior Court
          v.                     :
                                 :
                                 :
YEVGENY KOMAR, NATIONAL          :
PROPERTIES GROUP, INC.; NPG LAND :
MANAGEMENT, LLC AND NPG          :
VENTURE SIX LIMITED PARTNERSHIP :
AND JOSEPH PATTON,               :
                                 :
                Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.